Title: Thomas Clark to Thomas Jefferson, 19 January 1814
From: Clark, Thomas
To: Jefferson, Thomas


          
            Sir  Philadelphia January 19th 1814
            I have taken the liberty to forward to you a copy of the second edition of the naval history of the U.S. I return you my sincere thanks for your kind communication.
			 It was not in my power to avail myself of your two
			 remarks on the Tripolitan war. Mr Carey was very desirous of having the work speedily published; & would not consent to the delay, which a recourse to official documents would have occasioned. There was nothing else in my possession sufficiently authentic, on which to rest my narrative. This however shall certainly be attended to, should a third edition be called for by the public.
            I have also enclosed proposals for the publication of a history of the United States, on which for several years past I have been employed. Your patronage is earnestly solicited. Any Suggestions on the improvement of the work, or historical communication, will
			 be thankfully
			 received
            In collecting materials all the printed documents & histories have been examined: & I Shall in succession consult the records of the several State Governments. I am desirous of knowing, whether in the government offices of Virginia there are not a number of valuable re important records & papers for the historian. You would also very much oblige me by putting me in the way of obtaining an authentic & complete copy of the laws & transactions of
			 the government of Virginia, from its settlement to the present time; likewise a file of some of your oldest & most respectable news-papers, or other local publications, that may contain any valuable or authentic
			 historical matter. The policy of the British government; in the early part of our history, to prevent
			 the establishment of printing presses, in the American colonies; renders the collection of materials a very adu arduous & difficult task. & in your State particularly, where Sir William Berkeley used every exertion to carry it into effect. T
            The first volume, intended as a specimen of the work, will immediately be put to press, It will contain an  introductary account of the aborigines of America, & the history of the first period, ending with the commencement of the reign of
			 James the first
            I am Sir with great esteem your most humble & obedient servant Thomas Clark
          
          
            My address is No 37 south second St.Philadelphia
          
        